Citation Nr: 1538503	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to April 1961.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

The Board remanded these matters in May 2013 for further evidentiary development.  The RO continued the denial of the claims as reflected in the December 2013 supplemental statement of the case (SSOC) and returned these mattes to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-connected PTSD is manifested by deficiencies in most areas of social functioning and occupational functioning including moderate to severe effect on her ability to function appropriately and effectively, hypervigilence, impaired impulse control, irritability, difficulty adapting to stressful circumstances, depression, and social isolation; the Veteran was assigned a GAF score that ranged from 48 to 60.

2.  The Veteran is currently service-connected for PTSD, rated as 70 percent disabling.  

3.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected PTSD.
CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.341, 4.1, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim of entitlement to a TDIU, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

The Board concludes that a letter dated in July 2007 satisfied the duty to notify provisions.  The letter notified the Veteran that she may submit evidence showing that her service-connected PTSD has increased in severity.  The RO informed the Veteran of the types of medical or lay evidence that she may submit.  The Veteran was informed of her and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination reports dated in October 2007 and August 2013, lay statements from the Veteran, and a transcript of the March 2013 Board hearing.  

The October 2007 and August 2013 VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran and conducted a mental health evaluation of the Veteran.  The examiners documented in detail the Veteran's reported symptoms, the results of the clinical examinations and the effect her symptoms of PTSD have on her occupational and social functioning.  Accordingly, the Board has determined that the examinations are adequate for rating purposes.

This issue was remanded in May 2013 to provide the Veteran with a VA examination to determine the current nature and severity of her service-connected PTSD. The claims file contains a VA examination report dated in August 2013 that documents the Veteran's symptoms of PTSD to include any effects on employment. The examiner addressed the issues raised by the Board in the May 2013 remand. Accordingly, the Board finds that there has been substantial compliance with the May 2013 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no other indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.

II.  Criteria and Analysis for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2015).  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The medical evidence of record consists of VA treatment records and VA examination reports dated in July 2007 and August 2013.  Furthermore, the Veteran provided additional information about her PTSD symptoms in written lay statements and testimony at the March 2013 Board hearing.  This evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating during the entire appeal period.

In this regard, the evidence of record shows that the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas to include work, family relations, judgment and mood.  VA treatment record shows that the Veteran reported experiencing hyperarousal, avoidance, irritability, and nightmares which have interfered with her social and interpersonal function.  See VA treatment records dated in May 2009, June 2011, April 2012 and June 2012.  Her mood is generally dysphoric.  See VA examination October 2007.  The medical evidence of record reveals that she is uncomfortable around men and does not feel safe outside of her home.  See VA examinations dated in October 2007 and August 2013, VA treatment records dated in May 2009, June 2011, April 2012 and June 2012, and March 2013 Hearing Transcript.  She lives alone and feels very vulnerable outside of her house. The Veteran avoids crowds and is very easily startled.  See May 2009 VA treatment record.  She testified at the Board hearing that she does most of her shopping on the internet and she will go to a physical store for groceries once a month.  Hearing Transcript at 5.  The Veteran indicated that she even has difficulty getting her newspaper out of her front yard, because she gets the feeling somebody is behind her and she feels panicked.  Hearing Transcript at 6.  A May 2009 VA treatment record reveals that the Veteran has had trouble working due to her difficulty with being around men.  VA treatment records also show that her symptoms of PTSD manifest in having a severe effect on the Veteran's ability to obtain and maintain relationships with others.  The Board notes that the VA examiners in October 2007 and August 2013 assert that most of her difficulty with getting along with others is due to a personality disorder; however, the Veteran's VA treatment records from 2009 to 2012 do not indicate that the Veteran has a personality disorder.  The VA clinicians attribute the Veteran's fear of men, irritability, anger, and difficulty with getting along with others to her PTSD and depression.  Furthermore, the VA examiner in August 2013 determined that the Veteran's PTSD and depression cause occupational and social impairment in most areas, such as work, family relations, judgment, thinking, and mood.

The Board finds that the Veteran does not meet the requirements for a 100 percent disability rating for her service-connected PTSD at any time during the appeal period.  Specifically, the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See VA examinations dated in October 2007 and August 2013, VA treatment records dated in May 2009, June 2011, March 2012 and June 2012.  

The Veteran has consistently denied experiencing suicidal or homicidal ideation or intent and the medical evidence of record shows that she has not appeared to be at risk of harm to self or others.  See May 2009 and June 2012 VA treatment records and VA examination reports dated in October 2007 and August 2013.  Thus, the evidence of record also does not indicate that the Veteran is in persistent danger of hurting herself or others.  

The evidence of record also does not reveal that the Veteran has intermittent inability to perform activities of daily living.  In this regard, the October 2007 VA examiner observed that the Veteran was casually dressed and somewhat marginally groomed and looked somewhat unkempt.  However, the evidence shows that the Veteran attended her therapy sessions casually dressed and well groomed.  See VA treatment record dated in May 2009 and May 2011.  The August 2013 VA examiner documented that the Veteran prepared her own meals, shopped once a month, maintained minimal hygiene, and was independent in with her activities of daily living.

Furthermore, the evidence shows that the Veteran's symptoms do not result in total occupational and social impairment due to her PTSD.  The Veteran was married twice with both marriages ending in divorce.  The Veteran lives alone.  She has three living children, one of whom she gave up for adoption.  The evidence shows that she is estranged from her children; however, it appears that she will talk to her youngest son on the phone or via email every few months.  She is also estranged from other family members.  She has one friend that she talks with occasionally on the phone that lives in Minnesota; however, she has no close friends that live near her.  She attended church and engaged in some church activities; however, as of the August 2013 VA examination it appears that she no longer attends church.  The Veteran is retired.  The VA examiner in August 2013 determined that the Veteran would most likely be able to work in a job that is self-paced, allows her to take breaks as needed, and involves little contact with others.  She concluded that the Veteran's PTSD and depression causes moderate impairment in social and occupational function.  In light of the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's symptoms do not more closely approximate total occupational and social impairment due to PTSD.  Thus, the criteria for a 100 percent rating have not been met or approximated.

The Veteran's GAF score ranged from 48 to 60 throughout the entire claims period.  This range in GAF score reveals moderate to serious symptoms with moderate to serious impairment in social and occupational activities.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling, 15 Vet. App. at 14.  In this case, although there are fluctuations in the Veteran's GAF score, her overall disability picture including symptoms reported in the VA treatments records and VA examinations and discussed in the lay evidence more closely approximates a 70 percent rating.

The Board has considered whether any staged ratings are appropriate.  The competent evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially as to warrant a 100 percent at any time during the appeal period.  As such, an additional staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Furthermore, the evidence of record shows that the Veteran's PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating and the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

IV.  Criteria and Analysis for TDIU Claim

The Veteran contends that her service-connected PTSD results in total unemployability.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2015).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for PTSD, rated as 70 percent disabling.  As the Veteran's PTSD is rated as 70 percent disabling, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  

Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected PTSD.  In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he or she is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

The evidence shows that the Veteran's service-connected PTSD makes employment in any type of position extremely difficult.  The Veteran is currently retired after working for 8 years as a veteran's representative for the state of Minnesota.  She had an unstable work history prior to the job as a veteran's representative.  She has a Master's degree in theology.   The Veteran has had trouble working because of the difficulty being around men.  She tends to respond to men generally with aggression and anger as a defense to protect herself.  Her isolation and difficulty in being in crowds limits her ability to engage in work.  The August 2013 VA examiner determined that the Veteran would have great difficulty working with men and working in an environment that is stressful and has a high level of interpersonal conflict (i.e., customer service).  She would most likely be able to work in a job that os self-paced, allows her to take breaks as needed, and involves little contact with others.  

Based on the foregoing, the overall evidence of record suggests the Veteran would have difficulty with most occupations due to her PTSD symptoms.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disability.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted. 


ORDER

Entitlement to an initial 70 percent disability rating for service-connected PTSD is granted.

Entitlement to a TDIU is granted.





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


